SHARP, J.—
The defendant in this case filed a plea under oath in proper form in all respects, except that the affidavit did not state that the defendant had been advised by counsel to file the plea.
There was no certificate of counsel, that he advised the defendant to file the plea. No appearance by counsel has been entered in the case. The defendant appeared and filed the plea in proper person. The plaintiff demurred to the plea.
*489It was decided by the late Judge Ititchie, while presiding- in this court, that the Act under which this suit was brought must be construed to apply only to cases where the defendant had employed counsel; that every party to litigation had the right to appear in proper person, and to conduct his own case, that no one can be compelled to employ counsel, and that if the Act in question be construed to apply to all cases, it would deny justice to any one who did not wish to employ counsel, and entirely abrogate the party’s right to try his own case.
I am bound by this decision. The demurrer will be overruled.